Citation Nr: 1106311	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-09 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for mechanical low back 
pain (back disability).

2.  Entitlement to a compensable evaluation for right knee 
patellofemoral pain syndrome (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 
2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction over this claim is now with the RO in 
Atlanta, Georgia.

In December 2010, the Veteran testified in a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  "To establish a right to compensation for a 
present disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. 
Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Secondary service connection can include cases where 
an otherwise non-service-connected disability is aggravated 
(rather than caused) by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. at 445, 448-449 (1995)(en banc).

In January 2006, the Veteran was afforded a general VA 
examination.  At that time, he was diagnosed with lumbosacral 
strain.  Upon objective examination, the Veteran revealed no 
degenerative changes or disc narrowing in the lumbar spine.  No 
medical opinion was provided regarding the etiology of the 
Veteran's lumbosacral strain.

In March 2008, the Veteran underwent a VA examination of his 
joints.  There, the Veteran was diagnosed with a normal 
lumbosacral spine.  The examiner opined that the Veteran's 
"lumbosacral spine is not connected to the one incidence of back 
spasm he had when he was in the military service."  Of 
significance, however, the examiner did not address the issue of 
aggravation and whether the Veteran's back disability is 
secondary to any of his service-connected disabilities.

Indeed, during the December 2010 hearing, the Veteran testified 
that he was told that his back disability "could be related from 
the knee to the hip to the back."  Hearing transcript at 9.  

Once VA provides an examination, as it did in this case, it must 
be adequate or VA must notify the Veteran why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into account the 
records of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of the 
Veteran's prior medical history and examinations.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).

It is important to understand that recent Board decisions on such 
issues as this are routinely vacated by the Veteran's Court for a 
failure to address this issue by the examiner.

Accordingly, the Veteran should be afforded another VA 
examination of his spine to determine the etiology of his back 
disability, if any, and whether any back disability is aggravated 
by the Veteran's service-connected disabilities.

With respect to the Veteran's claim for a compensable evaluation 
of his right knee disability, during the December 2010 hearing, 
the Veteran's representative stated that the March 2008 VA 
examination of the Veteran's right knee "would be too old to 
determine the current severeness of the right knee."  Hearing 
transcript at 9.  

The United States Court of Appeals for Veterans Claims has held 
that when a Veteran (or his representative) alleges that his 
service-connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (finding a Veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Given the foregoing, on 
Remand, the Veteran should be scheduled for VA examination to 
determine the current nature and severity of his service-
connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine whether he has a back 
disability and, if so, whether it is 
related to his service-connected 
disabilities, specifically, his service-
connected hip and right knee disabilities.  
His claims folder must be reviewed by the 
examiner in conjunction with the 
examination and the examiner should 
indicate his or her review of the claims 
folder in the examination report.

The examiner should first determine, 
including by conducting any testing deemed 
necessary, whether the Veteran has a back 
disability.

If the examiner concludes that the Veteran 
has a back disability, then the examiner 
is asked to provide an opinion on the 
following question:

Is it at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's back disability was either (i) 
caused or (ii) aggravated by (increased in 
severity due to) his service-connected 
disabilities?  If the opinion is that one 
or more of his service-connected 
disabilities aggravated his back 
disability, the examiner should specify, 
so far as possible, the degree of 
disability (pathology/impairment) 
resulting from such aggravation.

A complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to this claim.  If 
the examiner cannot answer without 
resorting to speculation, he or she should 
explain why it would be speculative to 
respond.

2.	Also, schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected right knee disability, 
under the applicable rating criteria.  
Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for a review of the Veteran's 
pertinent medical history.

The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed the 
claims file.

The examiner is requested to identify all 
symptoms and manifestations of the 
Veteran's service-connected right knee 
disability that have contributed to the 
Veteran's overall psychological, social, 
and occupational functioning.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  The rationale 
of all opinions provided should be 
discussed.

3.	Then, readjudicate the Veteran's claim for 
service connection for a back disability 
and a increased evaluation for a right 
knee disability, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
Remand.  If the decision, with respect to 
the claim, remains adverse to the Veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


